United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2511
                                  ___________

Donnie Ray Dumas,                       *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Stephanie J. Dumolt; Stephen M.         *
Donnally; Edward F. Reilly, Jr.; John *       [UNPUBLISHED]
Ashcroft; John R. Simpson; John Doe, *
                                        *
                   Appellees.           *
                                   ___________

                            Submitted: December 16, 2004
                               Filed: December 20, 2004
                                ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Donnie Ray Dumas appeals the district court’s* preservice
dismissal of Dumas’s Bivens action. See Bivens v. Six Unknown Named Agents, 403
U.S. 388 (1971). Having carefully reviewed the record, we conclude dismissal was
proper because Dumas failed to state a constitutional claim. Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47A(a).


      *
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       We also grant Dumas’s motion to appeal in forma pauperis, and instruct the
district court–which assessed an initial partial appellate filing fee–to assess and
collect the balance of the appellate filing fee. See Henderson v. Norris, 129 F.3d 481,
484-85 (8th Cir. 1997) (per curiam). Finally, we deny Dumas’s request for
mandamus relief, which appears to raise claims not previously presented to the
district court.
                         ______________________________




                                         -2-